Citation Nr: 1517070	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  12-11 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle Creek, Michigan


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized medical expenses in the amount of $505.46 incurred as a result of treatment provided at Spectrum Health Hospital on April 4, 2011.

2.  Entitlement to payment or reimbursement for unauthorized medical expenses incurrent as a result of private medical treatment provided on January 11, 2011, February 28, 2011, as well as any additional treatment provided in 2012 and 2014.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1992 to June 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 administrative decision of the Department of Veterans Affairs Medical Center (VAMC) in Battle Creek, Michigan, by which reimbursement of medical expenses for medical treatment incurred as a result of treatment provided at Spectrum Health Hospital on April 4, 2011 was denied.  

In July 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The issue of entitlement to payment or reimbursement for unauthorized medical expenses incurrent as a result of private medical treatment provided on January 11, 2011, February 28, 2011, as well as any additional treatment provided in 2012 and 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  On April 4, 2011 the Veteran received medical treatment at the Spectrum Health Hospital emergency department pursuant to complaints of severe back pain.

2.  At the time of the treatment, the Veteran was service-connected for a back disability.

3.  The Veteran's medical condition was of such a nature that delay in treatment would have been hazardous to his health, and a VA or federal medical facility was not available.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses incurred at Spectrum Health Hospital on April 4, 2011, are met.  38 U.S.C.A. §§ 1703, 1728 (West 2014); 38 C.F.R. §§ 17.54, 17.120 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is asserting he should be reimbursed for private medical treatment he received on April 4, 2011, regarding severe pain in his back.  In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54 (2014); see also Malone v. Gober, 
10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the veteran is otherwise entitled to payment or reimbursement for services.


The admission of a veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; see Malone, 10 Vet. App. at 541; see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

In the present case, the Veteran does not contend, and the evidence does not show, that the Veteran sought and obtained prior proper authorization for VA payment of the private medical expenses he incurred on April 4, 2011.  The record also does not indicate that the Veteran may have contacted VA within 72 hours of the initial care at MRH.  Accordingly, the Board must conclude that prior authorization for the private medical treatment received was not obtained pursuant to 38 C.F.R. § 17.54, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703.

When a veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728.  Application of either statute is generally dependent on whether the veteran has an adjudicated service-connected disability.

In this case, at the time of his private medical treatment in April 2011, the Veteran received a combined 100% rating for his numerous service-connected disabilities including, in relevant part, degenerative disc disease of the lumbar and cervical spine.  The medical records from April 4, 2011, reflect the Veteran sought treatment for his severe back pain in the emergency room.  Therefore, the private treatment in question was for a service-connected disorder, and the applicable law in this case is 38 U.S.C.A. § 1728.


Under VA regulations, payment or reimbursement of medical expenses for care not previously authorized by the VA may be paid if:

a)  Treatment was for an adjudicated service-connected disability

b)  the care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

	c)  VA or other federal facilities were unavailable.

38 C.F.R. § 17.120.

In this case, the Veteran is seeking reimbursement for medical care received at the Spectrum Health emergency room on April 4, 2011.  The Veteran asserted on the night in question his back pain was so severe it was no longer bearable and he required stronger pain medication, specifically Dilaudid.  He testified he pain did not become that severe until the night, after his closest VA medical facility had closed.

The medical records reflect the Veteran was experiencing severe pain in his back, which was treated with pain medication, including hydromorphone, a narcotic.  Due to his severe pain, the Veteran's medical state was of such a nature that delay would have been hazardous to his health, meeting the second criteria for reimbursement.

The closest VA medical facility to the Veteran's house is the center in Grand Rapids, Michigan.  However, this center is primarily open only between 7:00am and 4:30pm on weekdays.  On Mondays, such as April 4, 2011, the center remains open until 8:30pm.  However, in this case the medical evidence reflects the Veteran's back pain increased in the late evening.  Records from the Spectrum Hospital reflect the Veteran entered the emergency room around 10:15 that evening.  Therefore, the Veteran's severe back pain developed after his closest VA medical center was closed, even considering the later hours on Mondays.

The Veteran testified the nearest VA medical facility with urgent care was the medical center in Battle Creek, approximately an hour and a half drive away.  The nearest VA emergency care was in Ann Arbor, approximately a two hour drive away.  Furthermore, the Veteran testified that due to his severe back pain he would have been forced to stop and rest his back on several occasions during a trip to either facility, resulting in an even longer delay before receiving treatment.

Based on the foregoing, including the Veteran's severe pain, the time of night, and the relative distance required to travel, a VA medical facility was unavailable to the Veteran.  Accordingly, all elements for reimbursement for private treatment of a service-connected disability are met, and repayment in the amount of $505.46 is granted.


ORDER

Payment or reimbursement in the amount of $505.46 for medical expenses incurred as result of treatment provided at the Spectrum Health Hospital on April 4, 2011, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The claims file also includes an October 2011 administrative decision denying reimbursement for medical expenses occurred on February 28, 2011.  The April 2012 statement of the case also references care received on January 11, 2011.  Because both of these separate periods of care were included on the statement of the case and the Veteran's timely substantive appeal, they are properly before the Board.

However, the claims file before the Board has been carefully reviewed, but does not contain any medical records or billing invoices for any private medical treatment the Veteran received on January 11th or February 28th of 2011.  Without these records, the Board is simply unable to evaluate his appeals seeking reimbursement for the associated medical costs.  Accordingly, remand is required to obtain these records.

Additionally, during his July 2014 hearing, the Veteran and his representative asserted the Veteran had also received administrative decisions denying entitlement to medical reimbursement from additional periods of treatment in 2012 and 2014.  However, these administrative decisions are not included in the claims file before the Board.  Upon remand, any record of these determinations and any subsequent appeals should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  After receiving the proper authorization from the Veteran, obtain the following medical records and associate them with the claims file.  Any negative response should be fully documented.

a)  All records relevant to non-VA care he received on January 11, 2011; and

b) All records relevant to treatment he received at Spectrum Health United on February 28, 2011

2.  Obtain all records relating to the Veteran's claims for medical reimbursement for non-VA treatment he received in 2012 and 2014, including the Veteran's claims, the administrative decisions, and any subsequent appeals, and associate them with the claims file.

3.  Then, readjudicate the appeals based on the complete claims file.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


